Name: 95/70/EC: Commission Decision of 8 March 1995 approving the programme for the eradication of Aujeszky' s disease in Sweden (Only the Swedish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  management;  agricultural policy;  Europe;  agricultural activity
 Date Published: 1995-03-17

 Avis juridique important|31995D007095/70/EC: Commission Decision of 8 March 1995 approving the programme for the eradication of Aujeszky' s disease in Sweden (Only the Swedish text is authentic) Official Journal L 059 , 17/03/1995 P. 0032 - 0032COMMISSION DECISION of 8 March 1995 approving the programme for the eradication of Aujeszky's disease in Sweden (Only the Swedish text is authentic) (95/70/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 thereof,Whereas an eradication programme was commenced in Sweden for Aujeszky's disease in 1991;Whereas in accordance with Article 9 (2) of Directive 64/432/EEC the Commission has examined the programme; whereas it meets the criteria laid down in Article 9 (1) of the said Directive and can therefore be approved;Whereas by letter dated 12 January 1995, Sweden has submitted information on its eradication programme for Aujeszky's disease;Whereas the programme should allow Aujeszky's disease to be eradicated from Sweden in the future; whereas the situation concerning this disease in Sweden shall be reviewed within two years;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The programme for the eradication of Aujeszky's disease from Sweden is hereby approved for a period of two years.Article 2 Sweden shall bring into force by 1 March 1995 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1.Article 3 This Decision shall enter into force on 1 March 1995.Article 4 This Decision is addressed to the Kingdom of Sweden.Done at Brussels, 8 March 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 121, 29. 7. 1964, p. 1977/64.